Case: 22-10645         Document: 00516571294             Page: 1      Date Filed: 12/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                       No. 22-10645                            December 8, 2022
                                     Summary Calendar                            Lyle W. Cayce
                                                                                      Clerk

   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Bernardino Berrun-Torres,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 4:22-CR-16-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Bernardino Berrun-Torres appeals his conviction and sentence for
   illegal reentry after deportation in violation of 8 U.S.C. § 1326(a) and (b)(2).
   Berrun-Torres contends, as he did in the district court, that it violates the
   Constitution to treat a prior conviction that increases the statutory maximum
   under § 1326(b) as a sentencing factor, rather than as an element of the



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10645       Document: 00516571294          Page: 2   Date Filed: 12/08/2022




                                     No. 22-10645


   offense. Berrun-Torres concedes that the issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), but he seeks to preserve it for
   further review. Agreeing that the issue is foreclosed, the government moves
   without opposition for summary affirmance, or, alternatively, for an exten-
   sion of time to file its brief.
           The parties are correct that Berrun-Torres’s assertion is foreclosed by
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553–54 (5th Cir.
   2019). Accordingly, the motion for summary affirmance is GRANTED, see
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the gov-
   ernment’s alternative motion for an extension of time to file a brief is
   DENIED, and the judgment is AFFIRMED.




                                          2